Title: Daniel Boinod to John Adams, 28 September 1784
From: Boinod, Daniel
To: Adams, John


        
          Monsieur!
          Philadelphie 28 7br. 1784
        
        Si je n’ai point pris jusqu’ici la liberté de remercier votre Excellence de la grace qu’elle me fit l’année passée de me donner des lettres de recommandation, c’est que j’ai craint de l’importuner & de la distraire d’occupations importantes—Je n’en ai pas moins senti tout ce que je devois à vos bontés, & j’ose prendre la liberté de vous en témoigner ici toute ma reconnoissance— Monsieur Mifflin m’a comblé d’honnêteté, & s’est intéressé chaudement pour nous—
        Mr. Gevaerts de Dordt m’a écrit qu’il avoit eu l’honneur de vous voir quelquefois l’hiver dernier— Il vous aura peut-être, que j’avois lieu d’espérer quelque succès! dès lors nos affaires ne vont plus si bien, & cela n’est pas étonnant vû l’extrême rareté de l’argent— Mais il faut espèrer que tout s’améliorera, & que la suite recompensera les épreuves & les sacrifices que l’on est obligé de faire— J’espere que votre Excellence rendra justice aux sentimens que nous adoptons dans notre gazette & qu’Elle voudra bien croire que nous ne sommes animés que par le plus pur patriotisme— Vous aurez vû que Mr. Hopkinson n’a pas jugé à propos de répondre à ce que nous avons avancé contre lui dans la gazette de Claypoole, & a reconnu—tacitement la fausseté de ses assertions— Il ne cesse point cependant de nous susciter des tracasseries, & nous éprouvons beaucoup de découragement depuis quelque tems: mais comme nous n’avons rien à nous reprocher nous continuerons sur le même pied aussi longtems que nous pourrons—
        Pardon Monsieur de mon importunité, j’ai voulu saisir l’occasion de vous remercier en vous envoyant notre gazette, & de me recommander de nouveau à la précieuse protection de votre Excellence, que je prie d’agréer les sentimens du plus profond respect avec le quel J’ai l’honneur d’être / Monsieur! / Vôtre très humble & très obeïssant / serviteur
        
          Boinod
        
       
        TRANSLATION
        
          Sir
          Philadelphia, 28 September 1784
        
        If until now I have not taken the liberty to thank your excellency for the grace that you showed me last year in giving me letters of

recommendation, it is because I feared bothering you and distracting you from important business. But I have felt no less all that I owe to your kindness, and I presume to take the liberty here to bear witness to all my gratitude. Mr. Mifflin overwhelmed me with his politeness and took a warm interest in us.
        Mr. Gevaerts of Dordrecht wrote to me that he had had the honor of seeing you several times last winter. He may have told you that I had reason to hope for some success. Since then, our affairs have not been going so well, and that is not surprising given the extreme scarcity of money. But we must hope that everything will get better and that the future will repay us for the trials and the sacrifices that we must endure. I hope that your excellency will do justice to the sentiments that we are expressing in our gazette and that you will be willing to believe that we are motivated only by the purest patriotism. You will have seen that Mr. Hopkinson did not judge it appropriate to respond to what we put forward against him in Claypoole’s gazette and tacitly acknowledged the falsity of his assertions. He does not cease to create problems for us, however, and we have for some time experienced much discouragement. But as we have nothing for which to reproach ourselves, we will continue on the same footing as long as we can.
        Pardon, sir, my importunity. I wanted to seize the chance in sending our gazette to you to thank you and to recommend myself anew to the invaluable protection of your excellency, for whom I have the most profound respect and for whom I have the honor to be, sir, your very humble and very obedient servant
        
          Boinod
        
      